Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 12/22/2020.
Remarks
The claims are presented as follows:

Claims 9-31 are canceled.
Claims 32-42 are new.
Claims 1-8 and 32-42 are pending.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Title:  the title of the invention filed on 12/22/2021 is accepted and has been entered.  
Applicant’s arguments with respect to the rejection made under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendment made to the claims.  Therefore, the 35 U.S.C. 112 rejection has been withdrawn. 
 Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “…receive a signal from an a device of the mobile..”. Examiner suggest amending the claim to recite “…receive a signal from a device of the mobile”. Instead.  Appropriate correction is required.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 32-42 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by HONG et al. Publication No.  (WO 2013/033907 Al).

Regarding claim 1, HONG teaches a user equipment for a mobile telecommunications network (UE-106A operating in a mobile LTE telecommunications network 202-FIG.5), the user equipment comprising:
 circuitry (radio controller 626 in UE-106A 604-FIG.6) configured to: 
receive a signal from an a device (UE 106B FIG.1) of the mobile telecommunications network (UE 106A receives interference feedback signaling (IFS) from UE l 06B and other neighboring devices, the signaling its device ID, its serving cell ID, interfering PRBs, its location, its transmitting power, and other relevant information [0023-24] FIG.2);
determine identity information of the device from the signal (After receiving IFSs from all interfering UEs (in the present simplified case, only the UE 106B), the UE 106A may suitably identify the interfering UE or UEs based on the IFSs information [0024-25] FIG.2); and
transmit the identity information to the mobile telecommunications network for interferences analysis (UE 106A transmits the IFS of the UE106B and all the IFSs [each interfering device ID, its serving cell ID, interfering PRBs, its location, its transmitting power, and other relevant information] to the serving eNB (eNB 104A), the eNB 104A performs interference analysis of the IFSs received from the UE 106A [0024-25] FIG.2).

Regarding claim 2, HONG teaches the user equipment of claim 1, wherein the circuitry is further configured to measure a quality of the signal; and transmit, in a separate (interference inquiring signaling (IIS) between UE-to-UE and interference feedback signaling (IFS) between UEs, UEs and eNB [0029-30] FIG.2).

Regarding claim 3, HONG teaches the user equipment of claim 2, wherein the quality information about the quality of the received signal includes at least one of a Received Signal Strength Indicator, a Channel Quality Indicator, a Reference Signal Received Power, and a Reference Signal Received Quality (interference indicators [0017]  and transmitting power indicator [0024-24] FIG.2).

Regarding claim 4, HONG teaches the user equipment of claim 1, wherein the identity information is identity information about a mobile base station (UEs can be a mobile relay station relaying the IFSs and/or IISs between each other and to the eNB [0036] FIG.5).  

Regarding claim 5, HONG teaches the user equipment of claim 1, wherein the identity information is identity information about a mobile Transmission- Reception Point  (the signaling includes information about an interferer such as device ID, its serving cell ID, interfering PRBs, its location, its transmitting power, and other relevant information [0030-31] FIG.5).
 
claim 6, HONG teaches the user equipment of claim 1, wherein the signal is an uplink reference signal in a Physical Random Access Channel from the device (the IFS signaling sent from the UE to the eNB identifying interfering devices [0042] FIG.2).  

Regarding claim 7 and 32-36, related to the same limitation set for hereinabove in claims 1-6, where the difference used is determining a beam information based on the CRS (HONG: [0029-30] FIG.5) and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.

Regarding claim 8 and 37-42, related to the same limitation set for hereinabove in claims 1-6, where the difference used is determining CRS transmitted from a first RAT and a second RAT (HONG: see cells in FIG.5) and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.

Claims 9 – 31 (cancelled).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for 



 
/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472